SLOAN, J.
Defendant was convicted on an indictment charging him with attempting to obtain a narcotic drag by presenting a forged prescription to a pharmacist. On appeal he claims he should have been granted a mistrial because of a statement made by the trial court in the presence of the jury.
The indictment charged that defendant had unlawfully attempted to obtain a “narcotic drug; to-wit, Numorphan” by a false prescription. Whether or not the drug identified by the trade name Numorphan was, in fact, a narcotic drug was an issue in the case. During the course of the trial the state presented an expert witness who was testifying as to the chemical components of Numorphan. While the witness was testifying the trial judge stated: “Can’t we get a stipulation that this Numorphan is a narcotic drug? Is there any doubt about that in anybody’s mind.” Defendant then moved for a mistrial which was denied. When the quoted remark was made, the court did not understand that this was to be an issue in the case.
The remark was a direct comment by the court on an essential issue. The error must be considered as prejudicial. We must, therefore, reverse the case for another trial.
Reversed and remanded.